
	
		II
		111th CONGRESS
		1st Session
		S. 161
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources, 
		
		A BILL
		To authorize implementation of the San
		  Joaquin River Restoration Settlement, and for other purposes.
	
	
		ISan Joaquin River Restoration Settlement
			 Act
			101.Short titleThis title may be cited as the
			 San Joaquin River Restoration
			 Settlement Act.
			102.PurposeThe purpose of this title is to authorize
			 implementation of the Settlement.
			103.DefinitionsIn this title:
				(1)The terms Friant Division long-term
			 contractors, Interim Flows, Restoration Flows,
			 Recovered Water Account, Restoration Goal, and
			 Water Management Goal have the meanings given the terms in the
			 Settlement.
				(2)The term Secretary means the
			 Secretary of the Interior.
				(3)The term Settlement means the
			 Stipulation of Settlement dated September 13, 2006, in the litigation entitled
			 Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., United
			 States District Court, Eastern District of California, No. CIV.
			 S–88–1658–LKK/GGH.
				104.Implementation of settlement
				(a)In generalThe Secretary of the Interior is hereby
			 authorized and directed to implement the terms and conditions of the Settlement
			 in cooperation with the State of California, including the following measures
			 as these measures are prescribed in the Settlement:
					(1)Design and construct channel and structural
			 improvements as described in paragraph 11 of the Settlement, provided, however,
			 that the Secretary shall not make or fund any such improvements to facilities
			 or property of the State of California without the approval of the State of
			 California and the State’s agreement in 1 or more memoranda of understanding to
			 participate where appropriate.
					(2)Modify Friant Dam operations so as to
			 provide Restoration Flows and Interim Flows.
					(3)Acquire water, water rights, or options to
			 acquire water as described in paragraph 13 of the Settlement, provided,
			 however, such acquisitions shall only be made from willing sellers and not
			 through eminent domain.
					(4)Implement the terms and conditions of
			 paragraph 16 of the Settlement related to recirculation, recapture, reuse,
			 exchange, or transfer of water released for Restoration Flows or Interim Flows,
			 for the purpose of accomplishing the Water Management Goal of the Settlement,
			 subject to—
						(A)applicable provisions of California water
			 law;
						(B)the Secretary’s use of Central Valley
			 Project facilities to make Project water (other than water released from Friant
			 Dam pursuant to the Settlement) and water acquired through transfers available
			 to existing south-of-Delta Central Valley Project contractors; and
						(C)the Secretary’s performance of the
			 Agreement of November 24, 1986, between the United States of America and the
			 Department of Water Resources of the State of California for the coordinated
			 operation of the Central Valley Project and the State Water Project as
			 authorized by Congress in section 2(d) of the Act of August 26, 1937 (50 Stat.
			 850, 100 Stat. 3051), including any agreement to resolve conflicts arising from
			 said Agreement.
						(5)Develop and implement the Recovered Water
			 Account as specified in paragraph 16(b) of the Settlement, including the
			 pricing and payment crediting provisions described in paragraph 16(b)(3) of the
			 Settlement, provided that all other provisions of Federal reclamation law shall
			 remain applicable.
					(b)Agreements
					(1)Agreements with the StateIn order to facilitate or expedite
			 implementation of the Settlement, the Secretary is authorized and directed to
			 enter into appropriate agreements, including cost-sharing agreements, with the
			 State of California.
					(2)Other agreementsThe Secretary is authorized to enter into
			 contracts, memoranda of understanding, financial assistance agreements, cost
			 sharing agreements, and other appropriate agreements with State, tribal, and
			 local governmental agencies, and with private parties, including agreements
			 related to construction, improvement, and operation and maintenance of
			 facilities, subject to any terms and conditions that the Secretary deems
			 necessary to achieve the purposes of the Settlement.
					(c)Acceptance and expenditure of non-Federal
			 fundsThe Secretary is
			 authorized to accept and expend non-Federal funds in order to facilitate
			 implementation of the Settlement.
				(d)Mitigation of impactsPrior to the implementation of decisions or
			 agreements to construct, improve, operate, or maintain facilities that the
			 Secretary determines are needed to implement the Settlement, the Secretary
			 shall identify—
					(1)the impacts associated with such actions;
			 and
					(2)the measures which shall be implemented to
			 mitigate impacts on adjacent and downstream water users and landowners.
					(e)Design and engineering
			 studiesThe Secretary is
			 authorized to conduct any design or engineering studies that are necessary to
			 implement the Settlement.
				(f)Effect on contract water
			 allocationsExcept as
			 otherwise provided in this section, the implementation of the Settlement and
			 the reintroduction of California Central Valley Spring Run Chinook salmon
			 pursuant to the Settlement and section 111, shall not result in the involuntary
			 reduction in contract water allocations to Central Valley Project long-term
			 contractors, other than Friant Division long-term contractors.
				(g)Effect on existing water
			 contractsExcept as provided
			 in the Settlement and this title, nothing in this title shall modify or amend
			 the rights and obligations of the parties to any existing water service,
			 repayment, purchase, or exchange contract.
				(h)Interim flows
					(1)Study
			 requiredPrior to releasing
			 any Interim Flows under the Settlement, the Secretary shall prepare an analysis
			 in compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), including at a
			 minimum—
						(A)an analysis of channel conveyance
			 capacities and potential for levee or groundwater seepage;
						(B)a description of the associated seepage
			 monitoring program;
						(C)an evaluation of—
							(i)possible impacts associated with the
			 release of Interim Flows; and
							(ii)mitigation measures for those impacts that
			 are determined to be significant;
							(D)a description of the associated flow
			 monitoring program; and
						(E)an analysis of the likely Federal costs, if
			 any, of any fish screens, fish bypass facilities, fish salvage facilities, and
			 related operations on the San Joaquin River south of the confluence with the
			 Merced River required under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) as a result of the
			 Interim Flows.
						(2)Conditions for releaseThe Secretary is authorized to release
			 Interim Flows to the extent that such flows would not—
						(A)impede or delay completion of the measures
			 specified in Paragraph 11(a) of the Settlement; or
						(B)exceed existing downstream channel
			 capacities.
						(3)Seepage impactsThe Secretary shall reduce Interim Flows to
			 the extent necessary to address any material adverse impacts to third parties
			 from groundwater seepage caused by such flows that the Secretary identifies
			 based on the monitoring program of the Secretary.
					(4)Temporary fish barrier
			 programThe Secretary, in
			 consultation with the California Department of Fish and Game, shall evaluate
			 the effectiveness of the Hills Ferry barrier in preventing the unintended
			 upstream migration of anadromous fish in the San Joaquin River and any false
			 migratory pathways. If that evaluation determines that any such migration past
			 the barrier is caused by the introduction of the Interim Flows and that the
			 presence of such fish will result in the imposition of additional regulatory
			 actions against third parties, the Secretary is authorized to assist the
			 Department of Fish and Game in making improvements to the barrier. From funding
			 made available in accordance with section 109, if third parties along the San
			 Joaquin River south of its confluence with the Merced River are required to
			 install fish screens or fish bypass facilities due to the release of Interim
			 Flows in order to comply with the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary shall
			 bear the costs of the installation of such screens or facilities if such costs
			 would be borne by the Federal Government under section 109(a)(3), except to the
			 extent that such costs are already or are further willingly borne by the State
			 of California or by the third parties.
					(i)Funding availability
					(1)In generalFunds shall be collected in the San Joaquin
			 River Restoration Fund through October 1, 2019, and thereafter, with
			 substantial amounts available through October 1, 2019, pursuant to section 109
			 for implementation of the Settlement and titles I and III, including—
						(A)$88,000,000, to be available without
			 further appropriation pursuant to section 109(c)(2);
						(B)additional amounts authorized to be
			 appropriated, including the charges required under section 107 and an estimated
			 $20,000,000 from the CVP Restoration Fund pursuant to section 109(b)(2);
			 and
						(C)an aggregate commitment of at least
			 $200,000,000 by the State of California.
						(2)Additional amountsSubstantial additional amounts from the San
			 Joaquin River Restoration Fund shall become available without further
			 appropriation after October 1, 2019, pursuant to section 109(c)(2).
					(3)Effect of subsectionNothing in this subsection limits the
			 availability of funds authorized for appropriation pursuant to section 109(b)
			 or 303(c).
					(j)San Joaquin River Exchange
			 ContractSubject to section
			 106(b), nothing in this title shall modify or amend the rights and obligations
			 under the Purchase Contract between Miller and Lux and the United States and
			 the Second Amended Exchange Contract between the United States, Department of
			 the Interior, Bureau of Reclamation and Central California Irrigation District,
			 San Luis Canal Company, Firebaugh Canal Water District and Columbia Canal
			 Company.
				105.Acquisition and disposal of property; title
			 to facilities
				(a)Title to facilitiesUnless acquired pursuant to subsection (b),
			 title to any facility or facilities, stream channel, levees, or other real
			 property modified or improved in the course of implementing the Settlement
			 authorized by this title, and title to any modifications or improvements of
			 such facility or facilities, stream channel, levees, or other real
			 property—
					(1)shall remain in the owner of the property;
			 and
					(2)shall not be transferred to the United
			 States on account of such modifications or improvements.
					(b)Acquisition of property
					(1)In generalThe Secretary is authorized to acquire
			 through purchase from willing sellers any property, interests in property, or
			 options to acquire real property needed to implement the Settlement authorized
			 by this title.
					(2)Applicable
			 lawThe Secretary is
			 authorized, but not required, to exercise all of the authorities provided in
			 section 2 of the Act of August 26, 1937 (50 Stat. 844, chapter 832), to carry
			 out the measures authorized in this section and section 104.
					(c)Disposal of property
					(1)In generalUpon the Secretary’s determination that
			 retention of title to property or interests in property acquired pursuant to
			 this title is no longer needed to be held by the United States for the
			 furtherance of the Settlement, the Secretary is authorized to dispose of such
			 property or interest in property on such terms and conditions as the Secretary
			 deems appropriate and in the best interest of the United States, including
			 possible transfer of such property to the State of California.
					(2)Right of first refusalIn the event the Secretary determines that
			 property acquired pursuant to this title through the exercise of its eminent
			 domain authority is no longer necessary for implementation of the Settlement,
			 the Secretary shall provide a right of first refusal to the property owner from
			 whom the property was initially acquired, or his or her successor in interest,
			 on the same terms and conditions as the property is being offered to other
			 parties.
					(3)Disposition of proceedsProceeds from the disposal by sale or
			 transfer of any such property or interests in such property shall be deposited
			 in the fund established by section 109(c).
					(d)Groundwater bankNothing in this title authorizes the
			 Secretary to operate a groundwater bank along or adjacent to the San Joaquin
			 River upstream of the confluence with the Merced River, and any such
			 groundwater bank shall be operated by a non-Federal entity.
				106.Compliance with applicable law
				(a)Applicable law
					(1)In generalIn undertaking the measures authorized by
			 this title, the Secretary and the Secretary of Commerce shall comply with all
			 applicable Federal and State laws, rules, and regulations, including the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as necessary.
					(2)Environmental reviewsThe Secretary and the Secretary of Commerce
			 are authorized and directed to initiate and expeditiously complete applicable
			 environmental reviews and consultations as may be necessary to effectuate the
			 purposes of the Settlement.
					(b)Effect on State lawNothing in this title shall preempt State
			 law or modify any existing obligation of the United States under Federal
			 reclamation law to operate the Central Valley Project in conformity with State
			 law.
				(c)Use of funds for environmental
			 reviews
					(1)Definition of environmental
			 reviewFor purposes of this
			 subsection, the term environmental review includes any
			 consultation and planning necessary to comply with subsection (a).
					(2)Participation in environmental review
			 processIn undertaking the
			 measures authorized by section 104, and for which environmental review is
			 required, the Secretary may provide funds made available under this title to
			 affected Federal agencies, State agencies, local agencies, and Indian tribes if
			 the Secretary determines that such funds are necessary to allow the Federal
			 agencies, State agencies, local agencies, or Indian tribes to effectively
			 participate in the environmental review process.
					(3)LimitationFunds may be provided under paragraph (2)
			 only to support activities that directly contribute to the implementation of
			 the terms and conditions of the Settlement.
					(d)Nonreimbursable fundsThe United States' share of the costs of
			 implementing this title shall be nonreimbursable under Federal reclamation law,
			 provided that nothing in this subsection shall limit or be construed to limit
			 the use of the funds assessed and collected pursuant to sections 3406(c)(1) and
			 3407(d)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575; 106 Stat. 4721, 4727), for implementation of the
			 Settlement, nor shall it be construed to limit or modify existing or future
			 Central Valley Project ratesetting policies.
				107.Compliance with Central Valley Project
			 Improvement ActCongress
			 hereby finds and declares that the Settlement satisfies and discharges all of
			 the obligations of the Secretary contained in section 3406(c)(1) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721), provided, however, that—
				(1)the Secretary shall continue to assess and
			 collect the charges provided in section 3406(c)(1) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721),
			 as provided in the Settlement; and
				(2)those assessments and collections shall
			 continue to be counted toward the requirements of the Secretary contained in
			 section 3407(c)(2) of the Reclamation Projects Authorization and Adjustment Act
			 of 1992 (Public Law 102–575; 106 Stat. 4726).
				108.No private right of action
				(a)In generalNothing in this title confers upon any
			 person or entity not a party to the Settlement a private right of action or
			 claim for relief to interpret or enforce the provisions of this title or the
			 Settlement.
				(b)Applicable
			 lawThis section shall not
			 alter or curtail any right of action or claim for relief under any other
			 applicable law.
				109.Appropriations; Settlement Fund
				(a)Implementation costs
					(1)In generalThe costs of implementing the Settlement
			 shall be covered by payments or in-kind contributions made by Friant Division
			 contractors and other non-Federal parties, including the funds provided in
			 subparagraphs (A) through (D) of subsection (c)(1), estimated to total
			 $440,000,000, of which the non-Federal payments are estimated to total
			 $200,000,000 (at October 2006 price levels) and the amount from repaid Central
			 Valley Project capital obligations is estimated to total $240,000,000, the
			 additional Federal appropriation of $250,000,000 authorized pursuant to
			 subsection (b)(1), and such additional funds authorized pursuant to subsection
			 (b)(2); provided however, that the costs of implementing the provisions of
			 section 104(a)(1) shall be shared by the State of California pursuant to the
			 terms of a memorandum of understanding executed by the State of California and
			 the Parties to the Settlement on September 13, 2006, which includes at least
			 $110,000,000 of State funds.
					(2)Additional agreements
						(A)In generalThe Secretary shall enter into 1 or more
			 agreements to fund or implement improvements on a project-by-project basis with
			 the State of California.
						(B)RequirementsAny agreements entered into under
			 subparagraph (A) shall provide for recognition of either monetary or in-kind
			 contributions toward the State of California’s share of the cost of
			 implementing the provisions of section 104(a)(1).
						(3)LimitationExcept as provided in the Settlement, to
			 the extent that costs incurred solely to implement this Settlement would not
			 otherwise have been incurred by any entity or public or local agency or
			 subdivision of the State of California, such costs shall not be borne by any
			 such entity, agency, or subdivision of the State of California, unless such
			 costs are incurred on a voluntary basis.
					(b)Authorization of appropriations
					(1)In generalIn addition to the funding provided in
			 subsection (c), there are also authorized to be appropriated not to exceed
			 $250,000,000 (at October 2006 price levels) to implement this title and the
			 Settlement, to be available until expended; provided however, that the
			 Secretary is authorized to spend such additional appropriations only in amounts
			 equal to the amount of funds deposited in the San Joaquin River Restoration
			 Fund (not including payments under subsection (c)(1)(B) and proceeds under
			 subsection (c)(1)(C)), the amount of in-kind contributions, and other
			 non-Federal payments actually committed to the implementation of this title or
			 the Settlement.
					(2)Use of the Central Valley Project
			 Restoration FundThe
			 Secretary is authorized to use monies from the Central Valley Project
			 Restoration Fund created under section 3407 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727)
			 for purposes of this title in an amount not to exceed $2,000,000 (October 2006
			 price levels) in any fiscal year.
					(c)Fund
					(1)In generalThere is hereby established within the
			 Treasury of the United States a fund, to be known as the San Joaquin River
			 Restoration Fund, into which the following funds shall be deposited and used
			 solely for the purpose of implementing the Settlement except as otherwise
			 provided in subsections (a) and (b) of section 303:
						(A)All payments received pursuant to section
			 3406(c)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575; 106 Stat. 4721).
						(B)The construction cost component (not
			 otherwise needed to cover operation and maintenance costs) of payments made by
			 Friant Division, Hidden Unit, and Buchanan Unit long-term contractors pursuant
			 to long-term water service contracts or pursuant to repayment contracts,
			 including repayment contracts executed pursuant to section 110. The
			 construction cost repayment obligation assigned such contractors under such
			 contracts shall be reduced by the amount paid pursuant to this paragraph and
			 the appropriate share of the existing Federal investment in the Central Valley
			 Project to be recovered by the Secretary pursuant to Public Law 99–546 (100
			 Stat. 3050) shall be reduced by an equivalent sum.
						(C)Proceeds from the sale of water pursuant to
			 the Settlement, or from the sale of property or interests in property as
			 provided in section 105.
						(D)Any non-Federal funds, including State
			 cost-sharing funds, contributed to the United States for implementation of the
			 Settlement, which the Secretary may expend without further appropriation for
			 the purposes for which contributed.
						(2)AvailabilityAll funds deposited into the Fund pursuant
			 to subparagraphs (A), (B), and (C) of paragraph (1) are authorized for
			 appropriation to implement the Settlement and this title, in addition to the
			 authorization provided in subsections (a) and (b) of section 303, except that
			 $88,000,000 of such funds are available for expenditure without further
			 appropriation; provided that after October 1, 2019, all funds in the Fund shall
			 be available for expenditure without further appropriation.
					(d)Limitation on contributionsPayments made by long-term contractors who
			 receive water from the Friant Division and Hidden and Buchanan Units of the
			 Central Valley Project pursuant to sections 3406(c)(1) and 3407(d)(2) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727) and payments made pursuant to paragraph 16(b)(3)
			 of the Settlement and subsection (c)(1)(B) shall be the limitation of such
			 entities’ direct financial contribution to the Settlement, subject to the terms
			 and conditions of paragraph 21 of the Settlement.
				(e)No additional expenditures
			 requiredNothing in this
			 title shall be construed to require a Federal official to expend Federal funds
			 not appropriated by Congress, or to seek the appropriation of additional funds
			 by Congress, for the implementation of the Settlement.
				(f)Reach 4B
					(1)Study
						(A)In generalIn accordance with the Settlement and the
			 memorandum of understanding executed pursuant to paragraph 6 of the Settlement,
			 the Secretary shall conduct a study that specifies—
							(i)the costs of undertaking any work required
			 under paragraph 11(a)(3) of the Settlement to increase the capacity of reach 4B
			 prior to reinitiation of Restoration Flows;
							(ii)the impacts associated with reinitiation of
			 such flows; and
							(iii)measures that shall be implemented to
			 mitigate impacts.
							(B)DeadlineThe study under subparagraph (A) shall be
			 completed prior to restoration of any flows other than Interim Flows.
						(2)Report
						(A)In generalThe Secretary shall file a report with
			 Congress not later than 90 days after issuing a determination, as required by
			 the Settlement, on whether to expand channel conveyance capacity to 4500 cubic
			 feet per second in reach 4B of the San Joaquin River, or use an alternative
			 route for pulse flows, that—
							(i)explains whether the Secretary has decided
			 to expand Reach 4B capacity to 4500 cubic feet per second; and
							(ii)addresses the following matters:
								(I)The basis for the Secretary’s
			 determination, whether set out in environmental review documents or otherwise,
			 as to whether the expansion of Reach 4B would be the preferable means to
			 achieve the Restoration Goal as provided in the Settlement, including how
			 different factors were assessed such as comparative biological and habitat
			 benefits, comparative costs, relative availability of State cost-sharing funds,
			 and the comparative benefits and impacts on water temperature, water supply,
			 private property, and local and downstream flood control.
								(II)The Secretary’s final cost estimate for
			 expanding Reach 4B capacity to 4500 cubic feet per second, or any alternative
			 route selected, as well as the alternative cost estimates provided by the
			 State, by the Restoration Administrator, and by the other parties to the
			 Settlement.
								(III)The Secretary’s plan for funding the costs
			 of expanding Reach 4B or any alternative route selected, whether by existing
			 Federal funds provided under this title, by non-Federal funds, by future
			 Federal appropriations, or some combination of such sources.
								(B)Determination requiredThe Secretary shall, to the extent
			 feasible, make the determination in subparagraph (A) prior to undertaking any
			 substantial construction work to increase capacity in reach 4B.
						(3)CostsIf the Secretary's estimated Federal cost
			 for expanding reach 4B in paragraph (2), in light of the Secretary’s funding
			 plan set out in that paragraph, would exceed the remaining Federal funding
			 authorized by this title (including all funds reallocated, all funds dedicated,
			 and all new funds authorized by this title and separate from all commitments of
			 State and other non-Federal funds and in-kind commitments), then before the
			 Secretary commences actual construction work in reach 4B (other than planning,
			 design, feasibility, or other preliminary measures) to expand capacity to 4500
			 cubic feet per second to implement this Settlement, Congress must have
			 increased the applicable authorization ceiling provided by this title in an
			 amount at least sufficient to cover the higher estimated Federal costs.
					110.Repayment contracts and acceleration of
			 repayment of construction costs
				(a)Conversion of contracts
					(1)The Secretary is authorized and directed to
			 convert, prior to December 31, 2010, all existing long-term contracts with the
			 following Friant Division, Hidden Unit, and Buchanan Unit contractors, entered
			 under subsection (e) of section 9 of the Act of August 4, 1939 (53 Stat. 1196),
			 to contracts under subsection (d) of section 9 of said Act (53 Stat. 1195),
			 under mutually agreeable terms and conditions: Arvin-Edison Water Storage
			 District; Delano-Earlimart Irrigation District; Exeter Irrigation District;
			 Fresno Irrigation District; Ivanhoe Irrigation District; Lindmore Irrigation
			 District; Lindsay-Strathmore Irrigation District; Lower Tule River Irrigation
			 District; Orange Cove Irrigation District; Porterville Irrigation District;
			 Saucelito Irrigation District; Shafter-Wasco Irrigation District; Southern San
			 Joaquin Municipal Utility District; Stone Corral Irrigation District; Tea Pot
			 Dome Water District; Terra Bella Irrigation District; Tulare Irrigation
			 District; Madera Irrigation District; and Chowchilla Water District. Upon
			 request of the contractor, the Secretary is authorized to convert, prior to
			 December 31, 2010, other existing long-term contracts with Friant Division
			 contractors entered under subsection (e) of section 9 of the Act of August 4,
			 1939 (53 Stat. 1196), to contracts under subsection (d) of section 9 of said
			 Act (53 Stat. 1195), under mutually agreeable terms and conditions.
					(2)Upon request of the contractor, the
			 Secretary is further authorized to convert, prior to December 31, 2010, any
			 existing Friant Division long-term contract entered under subsection (c)(2) of
			 section 9 of the Act of August 4, 1939 (53 Stat. 1194), to a contract under
			 subsection (c)(1) of section 9 of said Act, under mutually agreeable terms and
			 conditions.
					(3)All such contracts entered into pursuant to
			 paragraph (1) shall—
						(A)require the repayment, either in lump sum
			 or by accelerated prepayment, of the remaining amount of construction costs
			 identified in the Central Valley Project Schedule of Irrigation Capital Rates
			 by Contractor 2007 Irrigation Water Rates, dated January 25, 2007, as adjusted
			 to reflect payments not reflected in such schedule, and properly assignable for
			 ultimate return by the contractor, no later than January 31, 2011, or if made
			 in approximately equal annual installments, no later than January 31, 2014;
			 such amount to be discounted by 1/2 the Treasury Rate. An
			 estimate of the remaining amount of construction costs as of January 31, 2011,
			 as adjusted, shall be provided by the Secretary to each contractor no later
			 than June 30, 2010;
						(B)require that, notwithstanding subsection
			 (c)(2), construction costs or other capitalized costs incurred after the
			 effective date of the contract or not reflected in the schedule referenced in
			 subparagraph (A), and properly assignable to such contractor, shall be repaid
			 in not more than 5 years after notification of the allocation if such amount is
			 a result of a collective annual allocation of capital costs to the contractors
			 exercising contract conversions under this subsection of less than $5,000,000.
			 If such amount is $5,000,000 or greater, such cost shall be repaid as provided
			 by applicable Reclamation law, provided that the reference to the amount of
			 $5,000,000 shall not be a precedent in any other context;
						(C)provide that power revenues will not be
			 available to aid in repayment of construction costs allocated to irrigation
			 under the contract; and
						(D)conform to the Settlement and this title
			 and shall continue so long as the contractor pays applicable charges,
			 consistent with subsection (c)(2) and applicable law.
						(4)All such contracts entered into pursuant to
			 paragraph (2) shall—
						(A)require the repayment in lump sum of the
			 remaining amount of construction costs identified in the most current version
			 of the Central Valley Project Schedule of Municipal and Industrial Water Rates,
			 as adjusted to reflect payments not reflected in such schedule, and properly
			 assignable for ultimate return by the contractor, no later than January 31,
			 2014. An estimate of the remaining amount of construction costs as of January
			 31, 2014, as adjusted, shall be provided by the Secretary to each contractor no
			 later than June 30, 2013;
						(B)require that, notwithstanding subsection
			 (c)(2), construction costs or other capitalized costs incurred after the
			 effective date of the contract or not reflected in the schedule referenced in
			 subparagraph (A), and properly assignable to such contractor, shall be repaid
			 in not more than 5 years after notification of the allocation if such amount is
			 a result of a collective annual allocation of capital costs to the contractors
			 exercising contract conversions under this subsection of less than $5,000,000.
			 If such amount is $5,000,000 or greater, such cost shall be repaid as provided
			 by applicable Reclamation law, provided that the reference to the amount of
			 $5,000,000 shall not be a precedent in any other context; and
						(C)conform to the Settlement and this title
			 and shall continue so long as the contractor pays applicable charges,
			 consistent with subsection (c)(2) and applicable law.
						(b)Final adjustmentThe amounts paid pursuant to subsection (a)
			 shall be subject to adjustment following a final cost allocation by the
			 Secretary upon completion of the construction of the Central Valley Project. In
			 the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are greater than what has been paid by the
			 contractor, the contractor shall be obligated to pay the remaining allocated
			 costs. The term of such additional repayment contract shall be no less than 1
			 year and no more than 10 years, however, mutually agreeable provisions
			 regarding the rate of repayment of such amount may be developed by the parties.
			 In the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are less than what the contractor has paid, the
			 Secretary is authorized and directed to credit such overpayment as an offset
			 against any outstanding or future obligation of the contractor.
				(c)Applicability of certain
			 provisions
					(1)Notwithstanding any repayment obligation
			 under subsection (a)(3)(B) or subsection (b), upon a contractor's compliance
			 with and discharge of the obligation of repayment of the construction costs as
			 provided in subsection (a)(3)(A), the provisions of section 213(a) and (b) of
			 the Reclamation Reform Act of 1982 (96 Stat. 1269) shall apply to lands in such
			 district.
					(2)Notwithstanding any repayment obligation
			 under paragraph (3)(B) or (4)(B) of subsection (a), or subsection (b), upon a
			 contractor's compliance with and discharge of the obligation of repayment of
			 the construction costs as provided in paragraphs (3)(A) and (4)(A) of
			 subsection (a), the Secretary shall waive the pricing provisions of section
			 3405(d) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575) for such contractor, provided that such contractor shall
			 continue to pay applicable operation and maintenance costs and other charges
			 applicable to such repayment contracts pursuant to the then-current
			 rate-setting policy and applicable law.
					(3)Provisions of the Settlement applying to
			 Friant Division, Hidden Unit, and Buchanan Unit long-term water service
			 contracts shall also apply to contracts executed pursuant to this
			 section.
					(d)Reduction of charge for those contracts
			 converted pursuant to subsection (a)(1)
					(1)At the time all payments by the contractor
			 required by subsection (a)(3)(A) have been completed, the Secretary shall
			 reduce the charge mandated in section 107(1) of this title, from 2020 through
			 2039, to offset the financing costs as defined in section 110(d)(3). The
			 reduction shall be calculated at the time all payments by the contractor
			 required by subsection (a)(3)(A) have been completed. The calculation shall
			 remain fixed from 2020 through 2039 and shall be based upon anticipated average
			 annual water deliveries, as mutually agreed upon by the Secretary and the
			 contractor, for the period from 2020 through 2039, and the amounts of such
			 reductions shall be discounted using the Treasury Rate; provided, that such
			 charge shall not be reduced to less than $4.00 per acre foot of project water
			 delivered; provided further, that such reduction shall be implemented annually
			 unless the Secretary determines, based on the availability of other monies,
			 that the charges mandated in section 107(1) are otherwise needed to cover
			 ongoing federal costs of the Settlement, including any federal operation and
			 maintenance costs of facilities that the Secretary determines are needed to
			 implement the Settlement. If the Secretary determines that such charges are
			 necessary to cover such ongoing federal costs, the Secretary shall, instead of
			 making the reduction in such charges, reduce the contractor’s operation and
			 maintenance obligation by an equivalent amount, and such amount shall not be
			 recovered by the United States from any Central Valley Project contractor,
			 provided nothing herein shall affect the obligation of the contractor to make
			 payments pursuant to a transfer agreement with a non-federal operating
			 entity.
					(2)If the calculated reduction in paragraph
			 (1), taking into consideration the minimum amount required, does not result in
			 the contractor offsetting its financing costs, the Secretary is authorized and
			 directed to reduce, after October 1, 2019, any outstanding or future
			 obligations of the contractor to the Bureau of Reclamation, other than the
			 charge assessed and collected under section 3407(d) of Public law 102–575, by
			 the amount of such deficiency, with such amount indexed to 2020 using the
			 Treasury Rate and such amount shall not be recovered by the United States from
			 any Central Valley Project contractor, provided nothing herein shall affect the
			 obligation of the contractor to make payments pursuant to a transfer agreement
			 with a non-Federal operating entity.
					(3)Financing costs, for the purposes of this
			 subsection, shall be computed as the difference of the net present value of the
			 construction cost identified in subsection (a)(3)(A) using the full Treasury
			 Rate as compared to using one half of the Treasury Rate and applying those
			 rates against a calculated average annual capital repayment through
			 2030.
					(4)Effective in 2040, the charge shall revert
			 to the amount called for in section 107(1) of this title.
					(5)For purposes of this section,
			 Treasury Rate shall be defined as the 20 year Constant Maturity
			 Treasury (CMT) rate published by the United States Department of the Treasury
			 as of October 1, 2010.
					(e)Satisfaction of certain provisions
					(1)In generalUpon the first release of Interim Flows or
			 Restoration Flows, pursuant to paragraphs 13 or 15 of the Settlement, any
			 short- or long-term agreement, to which 1 or more long-term Friant Division,
			 Hidden Unit, or Buchanan Unit contractor that converts its contract pursuant to
			 subsection (a) is a party, providing for the transfer or exchange of water not
			 released as Interim Flows or Restoration Flows shall be deemed to satisfy the
			 provisions of subsection 3405(a)(1)(A) and (I) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575) without the
			 further concurrence of the Secretary as to compliance with said subsections if
			 the contractor provides, not later than 90 days before commencement of any such
			 transfer or exchange for a period in excess of 1 year, and not later than 30
			 days before commencement of any proposed transfer or exchange with duration of
			 less than 1 year, written notice to the Secretary stating how the proposed
			 transfer or exchange is intended to reduce, avoid, or mitigate impacts to water
			 deliveries caused by the Interim Flows or Restoration Flows or is intended to
			 otherwise facilitate the Water Management Goal, as described in the Settlement.
			 The Secretary shall promptly make such notice publicly available.
					(2)Determination of reductions to water
			 deliveriesWater transferred
			 or exchanged under an agreement that meets the terms of this subsection shall
			 not be counted as a replacement or an offset for purposes of determining
			 reductions to water deliveries to any Friant Division long-term contractor
			 except as provided in paragraph 16(b) of the Settlement. The Secretary shall,
			 at least annually, make publicly available a compilation of the number of
			 transfer or exchange agreements exercising the provisions of this subsection to
			 reduce, avoid, or mitigate impacts to water deliveries caused by the Interim
			 Flows or Restoration Flows or to facilitate the Water Management Goal, as well
			 as the volume of water transferred or exchanged under such agreements.
					(3)State lawNothing in this subsection alters State law
			 or permit conditions, including any applicable geographical restrictions on the
			 place of use of water transferred or exchanged pursuant to this
			 subsection.
					(f)Certain repayment obligations not
			 alteredImplementation of the
			 provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from the
			 Central Valley Project, or shift any costs that would otherwise have been
			 properly assignable to the Friant contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
				(g)Statutory interpretationNothing in this title shall be construed to
			 affect the right of any Friant Division, Hidden Unit, or Buchanan Unit
			 long-term contractor to use a particular type of financing to make the payments
			 required in paragraph (3)(A) or (4)(A) of subsection (a).
				111.California Central Valley Spring Run
			 Chinook salmon
				(a)FindingCongress finds that the implementation of
			 the Settlement to resolve 18 years of contentious litigation regarding
			 restoration of the San Joaquin River and the reintroduction of the California
			 Central Valley Spring Run Chinook salmon is a unique and unprecedented
			 circumstance that requires clear expressions of Congressional intent regarding
			 how the provisions of the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) are utilized to achieve the goals
			 of restoration of the San Joaquin River and the successful reintroduction of
			 California Central Valley Spring Run Chinook salmon.
				(b)Reintroduction in the san joaquin
			 riverCalifornia Central
			 Valley Spring Run Chinook salmon shall be reintroduced in the San Joaquin River
			 below Friant Dam pursuant to section 10(j) of the Endangered Species Act of
			 1973 (16 U.S.C. 1539(j)) and the Settlement, provided that the Secretary of
			 Commerce finds that a permit for the reintroduction of California Central
			 Valley Spring Run Chinook salmon may be issued pursuant to section 10(a)(1)(A)
			 of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)(A)).
				(c)Final rule
					(1)Definition of third partyFor the purpose of this subsection, the
			 term third party means persons or entities diverting or
			 receiving water pursuant to applicable State and Federal laws and shall include
			 Central Valley Project contractors outside of the Friant Division of the
			 Central Valley Project and the State Water Project.
					(2)IssuanceThe Secretary of Commerce shall issue a
			 final rule pursuant to section 4(d) of the Endangered Species Act of 1973 (16
			 U.S.C. 1533(d)) governing the incidental take of reintroduced California
			 Central Valley Spring Run Chinook salmon prior to the reintroduction.
					(3)Required componentsThe rule issued under paragraph (2) shall
			 provide that the reintroduction will not impose more than de minimus: water
			 supply reductions, additional storage releases, or bypass flows on unwilling
			 third parties due to such reintroduction.
					(4)Applicable
			 lawNothing in this
			 section—
						(A)diminishes the statutory or regulatory
			 protections provided in the Endangered Species Act of 1973 for any species
			 listed pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C.
			 1533) other than the reintroduced population of California Central Valley
			 Spring Run Chinook salmon, including protections pursuant to existing
			 biological opinions or new biological opinions issued by the Secretary or
			 Secretary of Commerce; or
						(B)precludes the Secretary or Secretary of
			 Commerce from imposing protections under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) for other species listed pursuant to section 4 of that Act
			 (16 U.S.C. 1533) because those protections provide incidental benefits to such
			 reintroduced California Central Valley Spring Run Chinook salmon.
						(d)Report
					(1)In generalNot later than December 31, 2024, the
			 Secretary of Commerce shall report to Congress on the progress made on the
			 reintroduction set forth in this section and the Secretary’s plans for future
			 implementation of this section.
					(2)InclusionsThe report under paragraph (1) shall
			 include—
						(A)an assessment of the major challenges, if
			 any, to successful reintroduction;
						(B)an evaluation of the effect, if any, of the
			 reintroduction on the existing population of California Central Valley Spring
			 Run Chinook salmon existing on the Sacramento River or its tributaries;
			 and
						(C)an assessment regarding the future of the
			 reintroduction.
						(e)FERC projects
					(1)In generalWith regard to California Central Valley
			 Spring Run Chinook salmon reintroduced pursuant to the Settlement, the
			 Secretary of Commerce shall exercise its authority under section 18 of the
			 Federal Power Act (16 U.S.C. 811) by reserving its right to file prescriptions
			 in proceedings for projects licensed by the Federal Energy Regulatory
			 Commission on the Calaveras, Stanislaus, Tuolumne, Merced, and San Joaquin
			 rivers and otherwise consistent with subsection (c) until after the expiration
			 of the term of the Settlement, December 31, 2025, or the expiration of the
			 designation made pursuant to subsection (b), whichever ends first.
					(2)Effect of subsectionNothing in this subsection shall preclude
			 the Secretary of Commerce from imposing prescriptions pursuant to section 18 of
			 the Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species
			 because those prescriptions provide incidental benefits to such reintroduced
			 California Central Valley Spring Run Chinook salmon.
					(f)Effect of sectionNothing in this section is intended or
			 shall be construed—
					(1)to modify the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.); or
					(2)to establish a precedent with respect to
			 any other application of the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16
			 U.S.C. 791a et seq.).
					IIStudy to develop water plan;
			 report
			201.Study to develop water plan;
			 report
				(a)Plan
					(1)GrantTo the extent that funds are made available
			 in advance for this purpose, the Secretary of the Interior, acting through the
			 Bureau of Reclamation, shall provide direct financial assistance to the
			 California Water Institute, located at California State University, Fresno,
			 California, to conduct a study regarding the coordination and integration of
			 sub-regional integrated regional water management plans into a unified
			 Integrated Regional Water Management Plan for the subject counties in the
			 hydrologic basins that would address issues related to—
						(A)water quality;
						(B)water supply (both surface, ground water
			 banking, and brackish water desalination);
						(C)water conveyance;
						(D)water reliability;
						(E)water conservation and efficient use (by
			 distribution systems and by end users);
						(F)flood control;
						(G)water resource-related environmental
			 enhancement; and
						(H)population growth.
						(2)Study areaThe study area referred to in paragraph (1)
			 is the proposed study area of the San Joaquin River Hydrologic Region and
			 Tulare Lake Hydrologic Region, as defined by California Department of Water
			 Resources Bulletin 160–05, volume 3, chapters 7 and 8, including Kern, Tulare,
			 Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in
			 California.
					(b)Use of planThe Integrated Regional Water Management
			 Plan developed for the 2 hydrologic basins under subsection (a) shall serve as
			 a guide for the counties in the study area described in subsection (a)(2) to
			 use as a mechanism to address and solve long-term water needs in a sustainable
			 and equitable manner.
				(c)ReportThe Secretary shall ensure that a report
			 containing the results of the Integrated Regional Water Management Plan for the
			 hydrologic regions is submitted to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives not later than 24 months after financial assistance is made
			 available to the California Water Institute under subsection (a)(1).
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 to remain
			 available until expended.
				IIIFriant division improvements
			301.Federal facility improvements
				(a)The Secretary of the Interior (hereafter
			 referred to as the “Secretary”) is authorized and directed to conduct
			 feasibility studies in coordination with appropriate Federal, State, regional,
			 and local authorities on the following improvements and facilities in the
			 Friant Division, Central Valley Project, California:
					(1)Restoration of the capacity of the
			 Friant-Kern Canal and Madera Canal to such capacity as previously designed and
			 constructed by the Bureau of Reclamation.
					(2)Reverse flow pump-back facilities on the
			 Friant-Kern Canal, with reverse-flow capacity of approximately 500 cubic feet
			 per second at the Poso and Shafter Check Structures and approximately 300 cubic
			 feet per second at the Woollomes Check Structure.
					(b)Upon completion of and consistent with the
			 applicable feasibility studies, the Secretary is authorized to construct the
			 improvements and facilities identified in subsection (a) in accordance with all
			 applicable Federal and State laws.
				(c)The costs of implementing this section
			 shall be in accordance with section 303, and shall be a nonreimbursable Federal
			 expenditure.
				302.Financial assistance for local
			 projects
				(a)AuthorizationThe Secretary is authorized to provide
			 financial assistance to local agencies within the Central Valley Project,
			 California, for the planning, design, environmental compliance, and
			 construction of local facilities to bank water underground or to recharge
			 groundwater, and that recover such water, provided that the project meets the
			 criteria in subsection (b). The Secretary is further authorized to require that
			 any such local agency receiving financial assistance under the terms of this
			 section submit progress reports and accountings to the Secretary, as the
			 Secretary deems appropriate, which such reports shall be publicly
			 available.
				(b)Criteria
					(1)A project shall be eligible for Federal
			 financial assistance under subsection (a) only if all or a portion of the
			 project is designed to reduce, avoid, or offset the quantity of the expected
			 water supply impacts to Friant Division long-term contractors caused by the
			 Interim or Restoration Flows authorized in title I of this Act, and such
			 quantities have not already been reduced, avoided, or offset by other programs
			 or projects.
					(2)Federal financial assistance shall only
			 apply to the portion of a project that the local agency designates as reducing,
			 avoiding, or offsetting the expected water supply impacts caused by the Interim
			 or Restoration Flows authorized in title I of this Act, consistent with the
			 methodology developed pursuant to paragraph (3)(C).
					(3)No Federal financial assistance shall be
			 provided by the Secretary under this title for construction of a project under
			 subsection (a) unless the Secretary—
						(A)determines that appropriate planning,
			 design, and environmental compliance activities associated with such a project
			 have been completed, and that the Secretary has been offered the opportunity to
			 participate in the project at a price that is no higher than the local agency’s
			 own costs, in order to secure necessary storage, extraction, and conveyance
			 rights for water that may be needed to meet the Restoration Goal as described
			 in title I of this Act, where such project has capacity beyond that designated
			 for the purposes in paragraph (2) or where it is feasible to expand such
			 project to allow participation by the Secretary;
						(B)determines, based on information available
			 at the time, that the local agency has the financial capability and willingness
			 to fund its share of the project’s construction and all operation and
			 maintenance costs on an annual basis;
						(C)determines that a method acceptable to the
			 Secretary has been developed for quantifying the benefit, in terms of
			 reduction, avoidance, or offset of the water supply impacts expected to be
			 caused by the Interim or Restoration Flows authorized in title I of this Act,
			 that will result from the project, and for ensuring appropriate adjustment in
			 the recovered water account pursuant to section 104(a)(5); and
						(D)has entered into a cost-sharing agreement
			 with the local agency which commits the local agency to funding its share of
			 the project's construction costs on an annual basis.
						(c)GuidelinesWithin 1 year from the date of enactment of
			 this title, the Secretary shall develop, in consultation with the Friant
			 Division long-term contractors, proposed guidelines for the application of the
			 criteria defined in subsection (b), and will make the proposed guidelines
			 available for public comment. Such guidelines may consider prioritizing the
			 distribution of available funds to projects that provide the broadest benefit
			 within the affected area and the equitable allocation of funds. Upon adoption
			 of such guidelines, the Secretary shall implement such assistance program,
			 subject to the availability of funds appropriated for such purpose.
				(d)Cost sharingThe Federal financial assistance provided
			 to local agencies under subsection (a) shall not exceed—
					(1)50 percent of the costs associated with
			 planning, design, and environmental compliance activities associated with such
			 a project; and
					(2)50 percent of the costs associated with
			 construction of any such project.
					(e)Project ownership
					(1)Title to, control over, and operation of,
			 projects funded under subsection (a) shall remain in one or more non-Federal
			 local agencies. Nothing in this title authorizes the Secretary to operate a
			 groundwater bank along or adjacent to the San Joaquin River upstream of the
			 confluence with the Merced River, and any such groundwater bank shall be
			 operated by a non-Federal entity. All projects funded pursuant to this
			 subsection shall comply with all applicable Federal and State laws, including
			 provisions of California water law.
					(2)All operation, maintenance, and replacement
			 and rehabilitation costs of such projects shall be the responsibility of the
			 local agency. The Secretary shall not provide funding for any operation,
			 maintenance, or replacement and rehabilitation costs of projects funded under
			 subsection (a).
					303.Authorization of appropriations
				(a)The Secretary is authorized and directed to
			 use monies from the fund established under section 109 to carry out the
			 provisions of section 301(a)(1), in an amount not to exceed $35,000,000.
				(b)In addition to the funds made available
			 pursuant to subsection (a), the Secretary is also authorized to expend such
			 additional funds from the fund established under section 109 to carry out the
			 purposes of section 301(a)(2), if such facilities have not already been
			 authorized and funded under the plan provided for pursuant to section
			 104(a)(4), in an amount not to exceed $17,000,000, provided that the Secretary
			 first determines that such expenditure will not conflict with or delay his
			 implementation of actions required by title I of this Act. Notice of the
			 Secretary’s determination shall be published not later than his submission of
			 the report to Congress required by section 109(f)(2).
				(c)In addition to funds made available in
			 subsections (a) and (b), there are authorized to be appropriated $50,000,000
			 (October 2008 price levels) to carry out the purposes of this title which shall
			 be non-reimbursable.
				
